                                          Case 4:21-cv-01774-DMR Document 12 Filed 09/09/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        JEREMY SATTERLEE,
                                   6                                                         Case No. 21-cv-01774-DMR
                                                       Plaintiff,
                                   7
                                                v.                                           ORDER TO SHOW CAUSE RE
                                   8                                                         SERVICE OF COMPLAINT
                                        GREAT LAKES INSURANCE SE, et al.,
                                   9
                                                       Defendants.
                                  10

                                  11          Plaintiff Jeremy Satterlee filed the complaint on March 12, 2021. On June 2, 2021,

                                  12   Plaintiff filed a request to continue certain case deadlines by approximately 90 days. [Docket No.
Northern District of California
 United States District Court




                                  13   9.] Plaintiff’s counsel stated in a supporting declaration that he filed the lawsuit less than five

                                  14   weeks after being contacted by Plaintiff to represent him due to concerns about the statute of

                                  15   limitations, and that counsel needed additional time to review the case. [Docket No. 10.] The

                                  16   court granted the request on June 4, 2021 and continued the initial case management conference to

                                  17   September 15, 2021, as well as related deadlines. [Docket Nos. 9-11.] The court did not extend

                                  18   the Federal Rule of Civil Procedure 4(m) deadline to serve the summons and complaint, which

                                  19   was June 10, 2021, and it appears that the summons and complaint have not yet been served on

                                  20   Defendant. Pursuant to Rule 4(m), the court must dismiss an action without prejudice if a

                                  21   defendant is not served within 90 days after the complaint is filed. Accordingly, Plaintiff is

                                  22   hereby ORDERED to show cause in writing by no later than September 16, 2021 why this action

                                  23   should not be dismissed without prejudice for failure to serve the summons and complaint on

                                  24   Defendant. The September 15, 2021 CMC is VACATED and will be rescheduled if appropriate.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 9, 2021
                                                                                         ______________________________________
                                  27
                                                                                                      Donna M. Ryu
                                  28                                                               United States Magistrate Judge
